DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I, claims 1 and 28 in the reply filed on 05/10/2021 is acknowledged. The traversal is on the ground(s) that the conditions of MPEP §806.05(e), MPEP §806.05(g) and MPEP §806.05(h) have not been met. This is not found persuasive because the fact that Applicant has described a preferred manner in which the device of claim 1 can be used does not preclude the fact that the device of claim 1 can still be used with a materially different process.
Additionally, Applicant’s arguments regarding language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “for inducing cellular behavior displayed in a first cell population, that is displayed in a second cell population” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s structural limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 discloses the limitation “wall material, electrodes and/or electrode contacts and dimensions suitable for facilitating electroporation”. 
As an initial matter, it is unclear what constitutes a wall material and how it differs from the non-media permeable material disclosed in lines 2-3. The interrelationship between the cell culture apparatus and the electrodes and/or electrode contacts is unclear. It is also unclear what constitutes dimensions suitable for facilitating electroporation. Are the dimensions that of the cell culture apparatus or the electrodes and/or electrode contacts?
Finally, claim 1 discloses the limitation “walls having defining one or more an-outer “surround” cell or tissue culture and one or more inner “center” cell or tissue cultures, or two or more adjacent cell or tissue cultures”. However, it is unclear how the wall(s) of the cell culture apparatus can define a cell or tissue culture. Does the cell or tissue culture have a specific wall structure? Is the wall a separate entity from the cell or tissue culture?
Claims 28, 30 and 31 depend on claim 1. Therefore, claims 28, 30 and 31 are rejected for the same reason.
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYDIA EDWARDS/Examiner, Art Unit 1799